DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 2/25/2021. The amendments filed on 2/25/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (U.S. Pub. No. 20160174938) hereinafter Takano, in view of Nagae et al. (U.S. Pub. No. 20130338944) hereinafter Nagae, in view of Samset et al. (U.S. Pub. No. 20150272549) hereinafter Samset, in further view of Tashiro et al. (U.S. Pub. No. 20120226164) hereinafter Tashiro.   
Regarding claim 1, primary reference Takano teaches:
An ultrasound diagnostic device (abstract) to which an ultrasound probe having a plurality of transducer elements arrayed along an array direction is connectable 
(i) repeatedly performs transmission events, each by selecting a first group of transducer elements from among the plurality of transducer elements and causing the first group to transmit ultrasound towards an examination subject (paragraph [0032], lines 1-14; paragraph [0040], lines 1-19; paragraph [0072], lines 1-28; figure 13, shows the multiple transmission events across the beamforming array utilizing different groups of transducer elements);
(ii) for each of the transmission events, generates a sub-frame data item based on ultrasound reflection received in response to the transmission event, the sub-frame data item including acoustic line signals (paragraph [0034], lines 1-10; paragraph [0035], lines 1-7; paragraph [0036], lines 1-10; paragraph [0072], lines 1-28; the ultrasound reflection includes sub-frame data see figure 3, element 600); and 
(iii) combines sub-frame data items for the transmission events to generate a frame data item, the frame data item including combined acoustic line signals each being an aggregate of ones of the acoustic line signals (paragraph [0072], lines 1-28; paragraph [0073], lines 1-16; paragraph [0075], lines 1-13; paragraph [0084], lines 1-11; figure 13, i-th through k-th transmissions; figure 16; the inter-transmissions are synthesized across the scanning lines in order to provide phased outputs of the combined acoustic signals), and 
the ultrasound diagnostic device comprises an ultrasound signal processing circuit (paragraph [0038], lines 1-11; figure 3, the virtual source method-based delay 
a transmitter that performs each of the transmission events by selecting the first group and causing the first group to transmit ultrasound focusing inside the examination subject, the transmitter gradually shifting the first group in the array direction between transmission events (figure 13, i-th through k-th transmissions; paragraph [0072], lines 1-28); and 
a receiver (paragraph [0032], lines 6-14; figure 3, receiving beamformer 603) that:
(i) for each of the transmission events, selects at least some of the plurality of transducer elements and generates a sequence of receive signals for each of the selected transducer elements based on ultrasound reflection that the selected transducer element has received from the examination subject in response to the transmission event (paragraphs [0032] through [0035]; note the specific transducer elements 600a and 600b, each transducer element receives specific reflection signals; paragraph [0039], lines 1-36; paragraph [0072], lines 1-72; figure 13, aperture synthesis method;);
(iii) for each of the transmission events, sets a target area for generating the sub-frame data item inside a virtual area of the examination subject that receives ultrasound transmitted in the transmission event, and generates the sub-frame data item by performing, for each of a plurality of measurement points in the target area, delay-and-sum processing on receive signals, for the transducer elements in the second group, based on ultrasound reflection from the measurement point (paragraph [0039], lines 1-
(iv) generates the frame data item by combining the sub-frame data items for the transmission events (paragraph [0072], lines 1-28; paragraph [0073], lines 1-16; paragraph [0075], lines 1-13; paragraph [0084], lines 1-11; figure 13, i-th through k-th transmissions; figure 16; the inter-transmissions are synthesized across the scanning lines in order to provide phased outputs of the combined acoustic signals).
Primary reference Takano fails to teach:
wherein the receiver extracts receive signals having relatively high intensities among the generated sequences of receive signals, the relatively high intensities being intensities higher than or equal to a predetermined threshold
However, the analogous art of Nagae of a signal processing apparatus to determine a high intensity position and extracts a region coinciding with the high intensity position (abstract) teaches:
wherein the receiver extracts receive signals having relatively high intensities among the generated sequences of receive signals, the relatively high intensities being intensities higher than or equal to a predetermined threshold ([0018]; [0019]; [0020]; [0026]; [0028]; [0031], intensity screening unit for calculating signal intensities first predetermined value; [0033], position extraction unit for extracting signals from a high intensity position; [0056]; [0057]; [0058]-[0070]; [0086], the first predetermined value with signal intensities higher is considered to be the predetermined threshold; [0110]-[0117], “signal intensity screening unit outputs to the inter-scanline correlation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano with the extraction of receive signals of high intensities higher than or equal to a threshold as taught by Nagae because the signal may be weak for a highly reflective body compared to the rest of the ultrasound image, and extracting a high intensity signal for refocusing the beam can produce higher resolution images of the target object ([0019]; [0020]; [0028]; [0035]). 
Primary reference Takano further fails to teach:
The relatively high intensities being intensities higher than or equal to a predetermined threshold set to distinguish signals based on ultrasound reflection from the puncture needle from signals based on ultrasound reflection from body tissues
However, the analogous art of Samset of a method for calculating the position and orientation of a specular reflector in ultrasound imaging (abstract) teaches:
The relatively high intensities being intensities higher than or equal to a predetermined threshold set to distinguish signals based on ultrasound reflection from the puncture needle from signals based on ultrasound reflection from body tissues ([0004], teaches that needles are typically specular reflectors, which teaches to a similar high intensity reflective body as the Nagae reference; [0037]-[0041], describe figure 3 which include a specular reflection 302 as well as a specular beam profile 304. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano and Nagae with the imaging of a needle as a high intensity object and the use of a threshold value calculation as taught by Samset because if a conventional beamforming technique is applied to ultrasound data including a specular reflection, the contributions of the specular reflector tend to get minimized during the summing process. Therefore, conventional beamforming techniques are not effective for imaging specular reflectors. Using additional ultrasound processing provides more accurate position determination of a specular reflector such as a needle ([0004]). 

having a puncture needle inserted therein
detects from among the receive signals having relatively high intensities, a receive signal having a greatest or close-to-greatest intensity as the high intensity receive signal
detects, from among the generated sequences of receive signals, a sequence of receive signals including a high intensity receive signal, specifies a high intensity transducer element, among the selected transducer elements, corresponding to the high intensity receive signal, and selects a group of transducer elements including the high intensity transducer element as a second group of transducer elements
However, the analogous art of Tashiro of an ultrasound puncture needle detection system (abstract) teaches:
having a puncture needle inserted therein (paragraph [0076], lines 1-15; figure 3, puncture needle N1)
detects from among the receive signals having relatively high intensities, a receive signal having a greatest or close-to-greatest intensity as the high intensity receive signal ([0099], the center position C23 of the reception signal relating to the specular-reflective component of the puncture needle is considered to be the detection of the high intensity signal having a greatest or close-to-greatest intensity as the high intensity receive signal. This would refer to the channel number C23 of the transmission/reception beam, see figure 7B; [0100]-[0113]).
detects, from among the generated sequences of receive signals, a sequence of receive signals including the high intensity receive signal, specifies a high intensity 

    PNG
    media_image1.png
    358
    648
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano, Nagae, and Samset with the detection of a puncture needle and high intensity transducer reception elements as taught by Tashiro because it enables precise location of increasing the intensity of an ultrasonic echo signal from a puncture needle and improving visibility of the puncture needle (paragraph [0010], lines 1-8). 
Regarding claim 3, the combined references of Takano, Nagae, Samset and Tashiro teach all of the limitations of claim 1. Primary reference Takano further fails to teach:
the receiver specifies two or more high intensity transducer elements based on different ones of the transmission events, and selects a group of transducer elements including the two or more high intensity transducer elements as the second group
However, the analogous art of Tashiro of an ultrasound puncture needle detection system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano, Nagae, Samset, and Tashiro with the selection of high intensity transducer reception elements as taught by Tashiro because it enables precise location of increasing the intensity of an ultrasonic echo signal from a puncture needle and improving visibility of the puncture needle (paragraph [0010], lines 1-8). 
Regarding claim 8, the combined references of Takano, Nagae, Samset and Tashiro teach all of the limitations of claim 1. Primary reference Takano further fails to teach: 
further comprising: 
a probe interface that, upon connection of the ultrasound probe to the ultrasound diagnostic device, acquires probe identification information identifying the ultrasound probe

However, the analogous art of Tashiro of an ultrasound puncture needle detection system (abstract) teaches:
further comprising: 
a probe interface that, upon connection of the ultrasound probe to the ultrasound diagnostic device, acquires probe identification information identifying the ultrasound probe (paragraph [0043]; paragraph [0044]; paragraph [0045]; paragraph [0046], lines 1-21), 
wherein the receiver specifies a position and an inclination angle of the puncture needle based on the probe identification information, and selects the second group based on the position and the inclination angle (paragraph [0046], lines 1-21, specifically note information related to size of puncture needle and insertion angle are stored on the storage unit; paragraph [0087], lines 1-13; paragraph [0111], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano, Nagae, Samset, and Tashiro with the selection of element group based on inclination angle as taught by Tashiro because it enables precise location of increasing the intensity of an ultrasonic echo signal from a puncture needle and improving visibility of the puncture needle (paragraph [0010], lines 1-8). 

wherein the ultrasound diagnostic device is connectable to an operation receiver receiving input from an external source, and 
when the operation receiver receives input of information indicating a position and an inclination angle of the puncture needle, the receiver selects the second group based on the information
However, the analogous art of Tashiro of an ultrasound puncture needle detection system (abstract) teaches:
wherein the ultrasound diagnostic device is connectable to an operation receiver receiving input from an external source (paragraph [0039], lines 1-7, input unit 16; paragraph [0044]; paragraph [0046]; paragraph [0047], lines 1-11; paragraph [0048], lines 1-16), and 
when the operation receiver receives input of information indicating a position and an inclination angle of the puncture needle, the receiver selects the second group based on the information (paragraph [0046], lines 1-21, specifically note information related to size of puncture needle and insertion angle are stored on the storage unit; paragraph [0087], lines 1-13; paragraph [0111], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano, Nagae, Samset, and Tashiro with the selection of element group based on inclination angle as taught by Tashiro because it enables 
Regarding claim 10, the combined references of Takano, Nagae, Samset, and Tashiro teach all of the limitations of claim 1. Primary reference Takano further fails to teach: 
wherein the receiver performs the selection of the second group for each of the transmission events based on the first group for the transmission event, the second groups for the transmission events differing from one another
However, the analogous art of Tashiro of an ultrasound puncture needle detection system (abstract) teaches:
wherein the receiver performs the selection of the second group for each of the transmission events based on the first group for the transmission event, the second groups for the transmission events differing from one another (paragraph [0110], lines 1-19; paragraph [0111], lines 1-13; paragraph [0112], lines 1-11; paragraph [0113], lines 1-10; the first group for the transmission event includes the receive aperture 1 which includes signals reflected from the tissue region, the second group includes the receive aperture 2 which includes signals reflected from the puncture needle N1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano, Nagae, Samset, and Tashiro with the selection of element groups for different transmission elements as taught by Tashiro because it enables precise location of increasing the intensity of an ultrasonic echo signal from a 
Regarding claim 11, the combined references of Takano, Nagae, Samset, and Tashiro teach all of the limitations of claim 1. Primary reference Takano further teaches: 
wherein 
the receiver includes a delay-and-sum calculator that generates an acoustic line signal for each of the measurement points in the target area by performing delay-and-sum processing on receive signals corresponding to ultrasound reflection from the measurement point (paragraph [0032] through paragraph [0034]; paragraph [0039]; paragraph [0072], lines 1-28; paragraphs [0007] through [0010]), and 
the delay-and-sum calculator generates an acoustic line signal for each of the measurement points by:
(i) calculating, for each of the transducer elements in the second group, a total propagation time required for transmitted ultrasound to reach the transducer element after being reflected at the measurement point, by calculating a sum of a transmission time required for the transmitted ultrasound to reach the measurement point and a reception time required for ultrasound reflection from the measurement point to reach the transducer element (paragraph [0039]; paragraph [0040]; paragraph [0041]; paragraph [0072], lines 1-28; figures 1 and 13; the second group is considered to be the j-th transmission elements of the element array 100);
(ii) calculating delay amounts for the transducer elements in the second group based on the total propagation time for each of the transducer elements in the second group (paragraph [0072], lines 1-28; paragraph [0075], lines 1-13);

(iv) summing the specified receive signals for the transducer elements in the second group (paragraph [0070], lines 1-12; paragraph [0072], lines 1-28; figure 13; paragraphs [0083] through [0085]; figure 16).
Regarding claim 12, the combined references of Takano, Nagae, Samset, and Tashiro teach all of the limitations of claim 11. Primary reference Takano further teaches: 
when the measurement point is deeper in the examination subject than a predetermined depth at which transmitted ultrasound focuses in the examination subject, the delay-and-sum calculator calculates the transmission time by dividing a sum of a first distance and a second distance by velocity (figure 1, imaging point 201 is deeper than the transmission focus point 203 within the examination subject; paragraph [0039], lines 1-37; the delay amount is calculated by using the acoustic velocity and the time in the subject, and the outward propagation time is calculated according to the distance to the focus point 203), and 
when the measurement point is shallower in the examination subject than the predetermined depth, the delay-and-sum calculator calculates the transmission time by subtracting the second distance from the first distance and dividing the difference by velocity (figure 1, imaging point 200 is shallower than the transmission focus point 203 within the examination subject; paragraph [0039], lines 1-37; the time is subtracted by 
the first distance is a distance between a center position of the first group in the array direction and a beam center of transmitted ultrasound at the predetermined depth (figure 1; center point 202 to the transmission focus 203), and 
the second distance is a distance between the beam center and the measurement point (figure 1, circle 204 or circle 205 indicates the distance between the beam center 203 and the measurement points 201 or 200).
Regarding claim 13, primary reference Takano teaches:
An ultrasound signal processing method (abstract) of:
(i) repeatedly performing transmission events, each by selecting a first group of transducer elements from among a plurality of transducer elements arrayed along an array direction of an ultrasound probe and causing the first group to transmit ultrasound towards an examination subject (paragraph [0032], lines 1-14; paragraph [0040], lines 1-19; paragraph [0072], lines 1-28; figure 13, shows the multiple transmission events across the beamforming array utilizing different groups of transducer elements);
(ii) for each of the transmission events, generating a sub-frame data item based on ultrasound reflection received in response to the transmission event, the sub-frame data item including acoustic line signals (paragraph [0034], lines 1-10; paragraph [0035], lines 1-7; paragraph [0036], lines 1-10; paragraph [0072], lines 1-28; the ultrasound reflection includes sub-frame data see figure 3, element 600); and

the ultrasound signal processing method comprising (paragraph [0038], lines 1-11; figure 3, the virtual source method-based delay amount calculation part 609 and correction operation part 610 are considered equivalent to the signal processing circuit): 
performing each of the transmission events by selecting the first group and causing the first group to transmit ultrasound focusing inside the examination subject, the first group being gradually shifted in the array direction between transmission events (figure 13, i-th through k-th transmissions; paragraph [0072], lines 1-28); 
for each of the transmission events, selecting at least some of the plurality of transducer elements and generating a sequence of receive signals for each of the selected transducer elements based on ultrasound reflection that the selected transducer element has received from the examination subject in response to the transmission event (paragraphs [0032] through [0035]; note the specific transducer elements 600a and 600b, each transducer element receives specific reflection signals; paragraph [0039], lines 1-36; paragraph [0072], lines 1-72; figure 13, aperture synthesis method;); 

generating the frame data item by combining the sub-frame data items for the transmission events (paragraph [0072], lines 1-28; paragraph [0073], lines 1-16; paragraph [0075], lines 1-13; paragraph [0084], lines 1-11; figure 13, i-th through k-th transmissions; figure 16; the inter-transmissions are synthesized across the scanning lines in order to provide phased outputs of the combined acoustic signals).
Primary reference Takano fails to teach:
extracting receive signals having relatively high intensities among the generated sequences of receive signals, the relatively high intensities being intensities higher than or equal to a predetermined threshold
However, the analogous art of Nagae of a signal processing apparatus to determine a high intensity position and extracts a region coinciding with the high intensity position (abstract) teaches:
extracting receive signals having relatively high intensities among the generated sequences of receive signals, the relatively high intensities being intensities higher than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano with the extraction of receive signals of high intensities higher than or equal to a threshold as taught by Nagae because the signal may be weak for a highly reflective body compared to the rest of the ultrasound image, and extracting a high intensity signal for refocusing the beam can produce higher resolution images of the target object ([0019]; [0020]; [0028]; [0035]). 
Primary reference Takano further fails to teach:
The relatively high intensities being intensities higher than or equal to a predetermined threshold set to distinguish signals based on ultrasound reflection from the puncture needle from signals based on ultrasound reflection from body tissues
However, the analogous art of Samset of a method for calculating the position and orientation of a specular reflector in ultrasound imaging (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission and signal processing device of Takano and Nagae with the imaging of a needle as a high intensity object and the use of a threshold value calculation as taught by Samset 
Primary reference Takano fails to teach:
having a puncture needle inserted therein
detecting from among the receive signals having relatively high intensities, a receive signal having a greatest or close-to-greatest intensity as the high intensity receive signal
detecting, from among the generated sequences of receive signals, a sequence of receive signals including a high intensity receive signal, specifying a high intensity transducer element, among the selected transducer elements, corresponding to the high intensity receive signal, and selecting a group of transducer elements including the high intensity transducer element as a second group of transducer elements
However, the analogous art of Tashiro of an ultrasound puncture needle detection system (abstract) teaches:
having a puncture needle inserted therein (paragraph [0076], lines 1-15; figure 3, puncture needle N1)
detecting from among the receive signals having relatively high intensities, a receive signal having a greatest or close-to-greatest intensity as the high intensity receive signal ([0099], the center position C23 of the reception signal relating to the 
detecting, from among the generated sequences of receive signals, a sequence of receive signals including a high intensity receive signal, specifying a high intensity transducer element, among the selected transducer elements, corresponding to the high intensity receive signal, and selecting a group of transducer elements including the high intensity transducer element as a second group of transducer elements ([0086]-[0091], the point P11’ is considered to be the specific high intensity receive signal that is reflected to the high intensity transducer element of transducer 13; [0092], the use of the puncture needle detector to recognize the positional information of the puncture needle on the basis of the ultrasound image is considered to be detecting based on the generated sequences of receive signals. This sequence of receive signals would include the high intensity receive signal from the reflection of the puncture needle. Then this information is used to then perform additional calculations as described in the preceding paragraphs ([0086]-[0091]) for specifying the high intensity transducer element and the group of transducer elements. Further note: paragraph [0110], lines 1-19, the receive aperture 2 that receives the specularly reflected puncture needle signals is considered to be the second group of transducer elements; paragraph [0111], lines 1-13; paragraph [0113], lines 1-10; figure 9; also note paragraphs [0115] through [0120] and figure 10); 
. 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takano, in view of Nagae, in view of Samset, in further view of Tashiro as applied to claim 1 above, and further in view of Takeda et al. (U.S. Pub. No. 20130274608) hereinafter Takeda.   
Regarding claim 4, the combined references of Takano, Nagae, Samset, and Tashiro teach all of the limitations of claim 1. Primary reference Takano further fails to teach: 
wherein from at least one of the sub-frame data items, the receiver extracts a linear area composed of acoustic line signals with high intensity, calculates a position and an inclination angle at which the puncture needle is imaged based on the linear area, and selects the second group based on the position and the inclination angle
However, the analogous art of Takeda of an ultrasound apparatus configured to detect the angle and position of a puncture needle (abstract) teaches:
wherein from at least one of the sub-frame data items, the receiver extracts a linear area composed of acoustic line signals with high intensity, calculates a position and an inclination angle at which the puncture needle is imaged based on the linear area (paragraph [0101], lines 1-15; paragraph [0102], lines 1-10; paragraphs [0105] 
selects the second group based on the position and the inclination angle (paragraph [0105] through [0109], note that the peak value is calculated and the corresponding transducer element is determined, in combination with the Tashiro reference this peak value would be utilized to select the second group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasonic transmission and puncture needle signal processing device of Takano, Nagae, Samset, and Tashiro with the linear area extraction and needle imaging feature as taught by Takeda because utilizing a defined area enables co-phasing and addition with reference to a second receiving aperture center (paragraph [0017], lines 1-6). 
Regarding claim 5, the combined references of Takano, Nagae, Samset, Tashiro, and Takeda teach all of the limitations of claim 4. Primary reference Takano further teaches:
wherein the at least one of the sub-frame data items is a sub-frame data item having been generated for a transmission event preceding a processing-target transmission event (figure 13 i-th through k-th transmissions; paragraph [0072], lines 1-28; the inter-transmission synthesis collects sub-frame data items for proceeding transmission events).

wherein the transmission event preceding the processing-target transmission event is a most recent transmission event having been performed by using the same first group as the processing-target transmission event (figure 13 i-th through k-th transmissions; paragraph [0072], lines 1-28; the inter-transmission synthesis collects sub-frame data items for proceeding transmission events; figure 16, convergence transmission).
Regarding claim 7, the combined references of Takano, Nagae, Samset, Tashiro, and Takeda teach all of the limitations of claim 5. Primary reference Takano further teaches:
wherein the transmission event preceding the processing-target transmission event includes two or more transmission events having been performed after a most recent transmission event having been performed by using the same first group as the processing-target transmission event (figure 13 i-th through k-th transmissions; paragraph [0072], lines 1-28; the inter-transmission synthesis collects sub-frame data items for proceeding transmission events; figure 16, convergence transmission), and 
Primary reference Takano further fails to teach: 
the receiver extracts the linear area from each of two or more sub-frame data items corresponding to the two or more transmission events
However, the analogous art of Takeda of an ultrasound apparatus configured to detect the angle and position of a puncture needle (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasonic transmission and puncture needle signal processing device of Takano, Nagae, Samset, and Tashiro with the linear area extraction and needle imaging feature as taught by Takeda because utilizing a defined area enables co-phasing and addition with reference to a second receiving aperture center (paragraph [0017], lines 1-6). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785